Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 3-11 and 13-16, filed 2/21/22, with respect to the claims have been fully considered and are persuasive. The 103 rejections and specification objection have been withdrawn. 
The examiner notes the closest prior art considered to be combined with previously employed Park was Hendrix et al (USPGPN 2019005219 & its Patent), which describes in ¶’s [16-18, esp. 18] that the threshold voltage difference between two parallel batteries (see Figs. 3 & 4) is dependent upon the internal resistance of the battery. While one having ordinary skill in the art do hold internal resistance as being heavily dependent upon the deterioration/degradation/State of Health of the battery, Hendrix only describes that the internal resistance is dependent upon the state of charge/voltage of the battery. Furthermore, Hendrix describes discharging of the batteries rather than charging of the batteries. Therefore, the examiner understands that it would not be suitable to combine with Park or equivalent.
In addition, the amendments to Claims 13 and 11 were not found in the prior art, individually or in combination.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a battery control apparatus connectable to a power conversion system through a first terminal and a second terminal of the prior art fails to disclose the further inclusion of the combination of the control unit is further configured to calculate the threshold voltage based on a state of health (SOH) of the first battery pack and a SOH of the second battery pack.
Regarding Independent Claim 3, the prior art discloses a battery control apparatus connectable to a power conversion system through a first terminal and a second terminal of the power conversion system, the battery control apparatus comprising: a first battery pack; a second battery pack; a first switch connected in series to the first battery pack between the first terminal and the second terminal; a second switch connected in series to the second battery pack between the first terminal and the second terminal; and a control unit operably coupled to the first switch and the second switch, the control unit being configured to: turn on both the first switch and the second switch to connect the first battery pack and the second battery pack in parallel between the first terminal and the second terminal, if a voltage difference between the first battery pack and the second battery pack is less than a first threshold voltage at a first time point in a first charging cycle at which both the first switch and the second switch are turned off, and turn on prior art fails to disclose the further inclusion of the combination of wherein the control unit is further configured to transmit a first command to the power conversion system to induce the power conversion system to supply a first constant power between the first terminal and the second terminal, if a state of charge (SOC) difference between the first battery pack and the second battery pack is equal to or higher than a threshold SOC at a second time point, after the first time point, in the first charging cycle with the first switch turned on and the second switch off, and wherein each of a SOC of the first battery pack and a SOC of the second battery pack is determined based on a voltage and a current of a corresponding one of the first and second battery packs using ampere counting, an equivalent circuit model, or a Kalman filter.
Regarding Independent Claim 11, the prior art discloses a battery control method for connecting in parallel a first battery pack connected in series to a first switch between a first terminal and a second terminal of a power conversion system, and a second battery pack connected in series to a second switch between the first terminal and the second terminal, the battery control method comprising: determining whether a voltage difference between the first battery pack and the second battery pack is less than a first threshold voltage at a first time point in a first charging cycle at which both the first switch and the second switch are turned off; turning on both the first switch and the second switch to connect the first battery pack and the second battery pack in parallel, if the voltage difference between the first battery pack and the second battery pack is less than the first threshold voltage at the first time point; turning on the first switch, if a voltage of the second battery pack is higher than a voltage of the first battery pack by the first threshold voltage or more at the first time point; the prior art fails to disclose the further inclusion of the combination of transmitting a first command to the power conversion system to induce the power conversion system to supply a first constant power between the first terminal and the second terminal, if a state of charge (SOC) difference between the first battery pack and the second battery pack at a second time point, after the first time point in the first charging cycle with the first switch turned on and the second switch off, wherein each of a SOC of the first battery pack and a SOC of the second battery pack is determined based on a voltage and a current of a corresponding one of the first and second battery packs using ampere counting, an equivalent circuit model, or a Kalman filter.
Dependent Claims 2, 4-10, and 12-20 are allowed for their dependence upon allowed independent Claims 1, 3, and 11. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the 

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859